ORDER
PER CURIAM
Antwane Johnson appeals from the judgment entered upon a jury verdict finding him guilty of one count of first-degree burglary, Section 569.160 RSMo.; three counts' of first-degree robbery, Section 569.020 RSMo., and four counts, of armed criminal action, Section 571.015 RSMo. No jurisprudential purpose would be served by a written opinion. ' We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm. Rule 30.25(b).